Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
Amendments to the Specification filed on 07/28/2021 is accepted.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 16, the limitation “wherein a lithium ion mobility of the composite electrolyte is greater than a lithium ion mobility of a comparable composite electrolyte comprising the lithium salt and not comprising the particle” fails to further limit the composite electrolyte of claim 1 which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (“Ha”, US 20140050965 A1) in view of Toyoda et al. (“Toyoda”, US 20150270523 A1).
Regarding claim 1, Ha teaches a composite electrolyte (Ha, Title, Abstract, [0054], [0055], [0084], e.g., separator includes a porous substrate, a porous organic-inorganic coating layer formed on at least one surface of the porous substrate; inorganic particles used to form the porous organic-inorganic coating layer of the separator; the use of inorganic particles having a high dielectric constant can contribute to an increase in the degree of dissociation of an electrolyte salt, for example, a lithium salt, in a liquid electrolyte to improve the ionic conductivity of the electrolyte solution; the electrochemical device may be fabricated by interposing the separator between a cathode and an anode, assembling the electrode structure, and injecting an electrolyte solution into the electrode assembly; (separator comprising electrolyte solution is being interpreted as a composite electrolyte)) comprising: 
a particle, wherein the particle is a positively charged by a coordinate bond with a cation (Ha, Fig. 1, [0072], [0045], [0046], e.g., porous organic-inorganic coating layer is formed on the porous substrate 1 and includes the inorganic particles 3 and the first binder polymer 5 (inorganic particle 3 and/or first binder polymer 5 is/are being interpreted as a particle); first binder polymer used to form the porous organic-inorganic coating layer contains a copolymer including (a) a first monomer unit including either at least one amine group or at least one amide group or both in the 
a lithium salt (Ha, Title, Abstract, [0054], [0055], [0084], [0105], e.g., separator includes a porous substrate, a porous organic-inorganic coating layer formed on at least one surface of the porous substrate; inorganic particles used to form the porous organic-inorganic coating layer of the separator; the use of inorganic particles having a high dielectric constant can contribute to an increase in the degree of dissociation of an electrolyte salt, for example, a lithium salt, in a liquid electrolyte to improve the ionic conductivity of the electrolyte solution; the electrochemical device may be fabricated by interposing the separator between a cathode and an anode, assembling the electrode structure, and injecting an electrolyte solution into the electrode assembly; (separator comprising electrolyte solution is being interpreted as a composite electrolyte); electrolyte having lithium hexafluorophosphate (LiPF6) (lithium salt) was injected into the electrode assembly to fabricate a battery),
wherein the particle comprises: a core; and a functional group bound to the core via a covalent bond, wherein the functional group comprises a functional group that is positively charged by a coordinate bond with a cation, wherein the particle comprises 

    PNG
    media_image1.png
    577
    725
    media_image1.png
    Greyscale

Ha does not explicitly teach wherein a size of the organic particle is in a range of about 10 nanometers to about 100 micrometers.
However, in the same field of endeavor, Toyoda teaches a porous membrane separator comprising a binder is in a form of particles, the volume average particle diameter D50 (which is being interpreted as particle size) of the particulate binder is preferably 50 nm or more and more preferably 70 nm or more, and preferably 500 nm or less and more preferably 400 nm or less (which falls in the claimed range of about 10 nanometers to about 100 micrometers) (Toyoda, Title, [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a size of the organic particle falling in a range of about 10 nanometers to about 100 micrometers, for the purpose of obtaining favorable strength and flexibility (Toyoda, [0123]).
Regarding claim 3, Ha teaches a monomeric compound that provides the functional group that is positively charged by the coordinate bond with the cation (which satisfies the functional group that is positively charged by a coordinate bond with a cation is represented by Formula 2 of claim 4 and the functional group that is positively charged by a coordinate bond with a cation is represented by Formula 15 of claim 6) is expected to be a base, and wherein a pKa value of a conjugate acid of the monomeric compound is expected to be 12 or less (Ha, [0046], e.g., first monomer unit including 2-(dimethylamino)ethyl (meth)acrylate (see annotated structure below)).

    PNG
    media_image1.png
    577
    725
    media_image1.png
    Greyscale

Regarding claim 4, Ha teaches wherein the functional group that is positively charged by the coordinate bond with the cation satisfies Formula 2 of claim 4 (Ha, [0046], e.g., first monomer unit including 2-(dimethylamino)ethyl (meth)acrylate (see annotated structure below)).

    PNG
    media_image1.png
    577
    725
    media_image1.png
    Greyscale

Regarding claim 6, Ha teaches wherein the functional group that is positively charged by the coordinate bond with the cation is satisfies Formula 15 of claim 6 (Ha, [0046], e.g., first monomer unit including 2-(dimethylamino)ethyl (meth)acrylate (see annotated structure below)).

    PNG
    media_image1.png
    577
    725
    media_image1.png
    Greyscale

Regarding claim 8, Ha teaches wherein the particle comprises a copolymer comprising a repeating unit having a crosslinkable functional group (Ha, Fig. 1, [0072], [0045], [0051], e.g., porous organic-inorganic coating layer is formed on the porous substrate 1 and includes the inorganic particles 3 and the first binder polymer 5 (inorganic particle 3 and/or first binder polymer 5 is/are being interpreted as a particle); first binder polymer used to form the porous organic-inorganic coating layer contains a copolymer; copolymer further includes a monomer unit having at least one crosslinkable functional group by which the other monomer units are crosslinked with each other (which is being interpreted as a copolymer comprising a repeating unit having a crosslinkable functional group)).
Regarding claim 13, Ha teaches wherein the lithium salt comprises LiPF6 (Ha, Title, Abstract, [0054], [0055], [0084], [0105], e.g., separator includes a porous 6) (lithium salt) was injected into the electrode assembly to fabricate a battery).
Regarding claim 14, Ha teaches the composite electrolyte of claim 1 as disclosed above, further comprising a polymer (Ha, Abstract, Fig. 1, [0072], [0022], e.g., organic coating layer 7 is formed by dispersing the second binder polymer on the surface of the organic-inorganic coating layer; second binder polymer may be polyvinylidene fluoride-hexafluoropropylene).
Regarding claim 15, Ha teaches wherein the polymer comprises polyvinylidene fluoride-hexafluoropropylene (Ha, Abstract, Fig. 1, [0072], [0022], e.g., organic coating layer 7 is formed by dispersing the second binder polymer on the surface of the organic-inorganic coating layer; second binder polymer may be polyvinylidene fluoride-hexafluoropropylene).
Regarding claim 16, Ha in view of Toyoda teaches all of the positively recited composition of the claimed composite electrolyte as disclosed in claim 1 above.  A 
The claimed composite electrolytes and that of Ha in view of Toyoda are identical or substantially identical in composition, a prima facie case of anticipation has been established. The prima facie case can be rebutted by evidence showing that Ha’s composite electrolyte do not necessarily possess the characteristics of the claimed composite electrolyte. (See MPEP 2112.01).
The limitation “wherein a lithium ion mobility of the composite electrolyte is greater than a lithium ion mobility of a comparable composite electrolyte comprising the lithium salt and not comprising the particle” does not differentiate the claimed composite electrolyte from the composite electrolyte of Ha in view of Toyoda.  Ha in view of Toyoda teaches all of the positively recited composition of the claimed composite electrolyte as disclosed in claim 1 above.  

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (“Ha”, US 20140050965 A1) in view of Toyoda et al. (“Toyoda”, US 20150270523 A1) as applied to claim 1 above, and further in view of Weber et al. (“Weber”, US 20110081601 A1).
Regarding claim 10, Ha in view of Toyoda teaches the composite electrolyte of claim 1 as disclosed above.  Ha in view of Toyoda does not teach wherein the particle comprises a a polystyrene homopolymer, a poly(styrene-divinylbenzene) copolymer, a 
However, in the same field of endeavor, Weber teaches a layer as a separator comprising electrolyte which may comprises lithium salts such as LiPF6 (which is being interpreted as composite electrolyte) (Weber, [0003]-[0004], [0022]-[0024], [0030], [0137], [0139], [0141]-[0143], e.g., layers of this type are used as separators in batteries; the separators or spacers allow the transport of ionic charge carriers of an electrolyte; the layer as a separator for batteries; swelling behaviour of a separator in the presence of electrolytes; the layer for combination with typical battery electrolyte systems composed of one or more liquids and one or more base electrolytes; conducting salts include lithium salts such as LiPF6; concentration of conducting salt … based on electrolyte solvent); the layer includes a main body, the main body having pores, wherein the layer has a binder, wherein the binder is crosslinked (Weber, [0025]); the main body can be filled at least in part with particles, the particles at least 

    PNG
    media_image2.png
    535
    655
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the particle is an organic particle 
Regarding claim 12, Ha in view of Toyoda teaches the composite electrolyte of claim 1 as disclosed above.  Ha in view of Toyoda does not teach wherein the particle comprises a microsphere having an average diameter in a range of about 0.5 micrometer to about 50 micrometers.
However, in the same field of endeavor, Weber teaches a layer as a separator comprising electrolyte which may comprises lithium salts such as LiPF6 (which is being interpreted as composite electrolyte) (Weber, [0003]-[0004], [0022]-[0024], [0030], [0137], [0139], [0141]-[0143], e.g., layers of this type are used as separators in batteries; the separators or spacers allow the transport of ionic charge carriers of an electrolyte; the layer as a separator for batteries; swelling behaviour of a separator in the presence of electrolytes; the layer for combination with typical battery electrolyte systems composed of one or more liquids and one or more base electrolytes; conducting salts include lithium salts such as LiPF6; concentration of conducting salt … based on electrolyte solvent); the layer includes a main body, the main body having pores, wherein the layer has a binder, wherein the binder is crosslinked (Weber, [0025]); the main body can be filled at least in part with particles, the particles at least in part filling out the first pores and forming particle-filled regions, the particles in the filled regions forming second pores (Weber, [0026]); the binder is contained in the second pores (Weber, [0027]); the binder may include 2-(diethylamino)-ethyl-methacrylate monomer (which comprises a functional group that is positively charged 

    PNG
    media_image2.png
    535
    655
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the particle comprises a microsphere having an average diameter in a range of about 0.5 micrometer to about .

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723